


110 HRES 297 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 297
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2007
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that A. Philip Randolph should be recognized for his lifelong
		  leadership and work end discrimination and secure equal employment and labor
		  opportunities for all Americans.
	
	
		Whereas A. Philip Randolph was born April 15, 1889;
		Whereas A. Philip Randolph was in New York during the
			 height of the Harlem Renaissance and was a student in politics and economics at
			 City College, which served as the intellectual center of the movement;
		Whereas A. Philip Randolph was the cofounder of The
			 Messenger in 1917, a widely read and respected magazine known for its radical
			 persuasion;
		Whereas A. Philip Randolph was the leader of the
			 successful movement to organize the Pullman Company (one of the most powerful
			 businesses in the Nation) which led to the formation of the Brotherhood of
			 Sleeping Car Porters (BSCP), an organization that advanced the claims of
			 African-Americans to dignity, respect, and a decent livelihood;
		Whereas A. Philip Randolph was selected by the porters at
			 the Pullman Company as a representative because he was a good orator and a
			 tireless fighter for the rights of African-Americans and was dedicated to the
			 porters’ cause for over a decade;
		Whereas A. Philip Randolph was able to gain an
			 international charter from the American Federation of Labor (now AFL–CIO) after
			 Franklin Roosevelt’s New Deal legislation forced the Pullman Company to
			 negotiate with the Brotherhood, and was able to successfully negotiate the
			 first-ever contract between a company and a black union, in 1937;
		Whereas A. Philip Randolph was one of the central figures
			 speaking out for African-American rights during the 1930s and 1940s and focused
			 on labor and employment issues;
		Whereas A. Philip Randolph was a leader in the movement
			 challenging discrimination in defense industry jobs and used the threat of a
			 march on Washington as part of an effort to lobby President Roosevelt to sign
			 an executive order banning discrimination within the Government and the defense
			 industries;
		Whereas A. Philip Randolph was, in 1947, a leader in the
			 movement to end segregation in the military and called for African-Americans to
			 refuse to register for the draft until these practices were ended and was
			 successful in this effort, which saw President Truman issue an executive order
			 barring discrimination in the military on July 26, 1948;
		Whereas A. Philip Randolph was the leading force behind
			 the March on Washington for Jobs and Freedom and worked with many old friends
			 and foes of his earlier labor struggles to ensure the success of the event,
			 which took place on August 28, 1963, drew a crowd of over 250,000 people, and
			 was the occasion of a meeting with President Kennedy and Dr. Martin Luther
			 King, Jr.; and
		Whereas A. Philip Randolph died in 1979 as an elder
			 statesman of the civil rights movement, a much admired figure and role model
			 for the young people of this Nation: Now, therefore, be it:
		
	
		That it is the sense of the House of
			 Representatives that A. Phillip Randolph should be recognized for his lifelong
			 leadership and work to end discrimination and secure equal employment and labor
			 opportunities for all Americans.
		
